Case 1:19-cv-00622-WCB Document 107 Filed 02/21/20 Page 1 of 1 PageID #: 6122



                                                                         Fish & Richardson P.C.
                                                                         222 Delaware Avenue
                                                                         17th Floor
                                                                         P.O. Box 1114
                                                                         Wilmington, DE 19899-1114
February 21, 2020                                                        302 652 5070 main
                                                                         302 652 0607 fax



                                                                         Gregory R. Booker
                                                                         Principal
VIA ECF                                                                  Booker@fr.com
                                                                         302 778 8408 direct
The Honorable William C. Bryson
United States Court of Appeals for the Federal Circuit
717 Madison Place, N.W.
Washington, DC 20439

Re:    Lipocine, Inc. v. Clarus Therapeutics, Inc., C.A. No. 19-622 (WCB)

Dear Judge Bryson:

         We, Fish & Richardson, P.C., represent Plaintiff Lipocine, Inc. (“Lipocine”) in the above
captioned matter. I write on behalf of all parties concerning alternative trial date proposals.
Pursuant to the Court’s request during the February 11, 2020 Claim Construction Hearing, the
parties have met and conferred and propose the following three alternative dates for a 5-day jury
trial before Your Honor:

               The week of January 25, 2021
               The week of February 8, 2021
               The week of February 22, 2021

       Should the Court request additional alternative proposals, the parties are happy to provide
such dates. Counsel are available at the Court’s convenience should Your Honor wish to discuss
this matter.

Respectfully submitted,

/s/ Gregory R. Booker

Gregory R. Booker (#4784)

cc:    Counsel of Record – via ECF
